         Case 1:19-cr-00366-LGS Document 80 Filed 05/06/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      May 6, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:      United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       The Government writes to respectfully request that the Court set a schedule for expert
disclosures pursuant to Fed. R. Crim. P. 16(a)(1)(G) and (b)(1)(C). The Government respectfully
requests that the Court set the following schedule:

       •     Government’s expert disclosures, if any, due June 1, 2020
       •     Defendant’s expert disclosures, if any, due June 22, 2020
       •     Government’s rebuttal expert disclosures, if any, due July 13, 2020

       Counsel for the defendant has advised that they consent to the proposed schedule.
Accordingly, the Government respectfully requests that the schedule, which provides for expert
disclosures to be complete before the July 27, 2020 motion in limine deadline, be approved.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Attorney for the United States
                                              Acting Under Authority Conferred by
                                              28 U.S.C. § 515

                                          by: /s/ Paul M. Monteleoni
                                              Paul M. Monteleoni
                                              Douglas S. Zolkind
                                              Benet J. Kearney
                                              Assistant United States Attorneys
                                              (212) 637-2219/2418/2260
cc: Counsel of Record (via ECF)
